ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition and a supplemental petition for disciplinary action alleging that respondent Alberto O. Miera, Jr., has committed professional misconduct warranting public discipline, namely trust account books and records deficiencies and noncooperation with the Director’s office in their investigation of these matters; and
WHEREAS, respondent admits the allegations of the petitions, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and unsupervised probation for 2 years on the following conditions:
a. Respondent shall cooperate fully with the Director’s office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
e. Respondent shall maintain law office and trust account books and records in compliance with Rule 1.15, MRPC, and LPRB Amended Opinion No. 9. These books and records include the following: cash receipts journal, cash disbursements journal, client subsidiary ledger, checkbook register, monthly trial balances, monthly trust account reconciliation, bank statements, canceled checks, duplicate deposit slips and bank reports of interest, service charges and interest payments to the Lawyer Trust Account Board. Such books and records shall be made available to the Director within 30 days of the approval of this stipulation and thereafter shall be made available to the Director at such intervals as he deems necessary to determine compliance; and
WHEREAS, this court has independently reviewed the record and agrees that the jointly recommended disposition is appropriate,
IT IS HEREBY ORDERED that Alberto O. Miera, Jr., is publicly reprimanded and is placed on 2 years’ unsupervised probation on the conditions set out above. The Director is awarded $900 in costs pursuant to Rule 24, RLPR.
*835BY THE COURT:
/s/ Kathleen A. Blatz Kathleen A. Blatz Chief Justice